Citation Nr: 0400299	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  00-19 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
paroxysmal tachycardia status post pacemaker.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) resulting from 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The RO granted the veteran a 100 percent rating under 
Diagnostic Code (DC) 7018 for implantation of a cardiac 
pacemaker for the period from October 13, 1998, until January 
1, 1999.  The veteran underwent surgery on May 12, 1999, to 
reposition her pacemaker.  The record should reflect that the 
RO has considered whether she is entitled to a 100 percent 
rating under DC 7018 due to pacemaker repositioning.  This 
matter is referred to the RO for its consideration.


REMAND

In June 2000, a VA physician examined the veteran, reviewed 
the veteran's medical records, and offered his opinion that 
the veteran's congestive heart failure was due to the 
service-connected paroxysmal atrial tachycardia.  However, in 
March 2001 a VA medical specialist reviewed the veteran's 
medical records and provided an opinion that palpitations 
were the only symptoms that could be attributed to her 
service-connected tachycardia.  In a statement dated in 
November 2001, the VA physician who offered the March 2001 
opinion reported that the claims folder was again reviewed 
and the case was discussed with the physician who had offered 
the June 2000 opinion.  The physician noted that it had been 
reported that tachycardia can also cause cardiomyopathy, but 
that it was impossible in this case to say what caused her 
heart failure.

In a statement dated in October 2003, the veteran's 
representative argued that the issues for appellate 
consideration should include the issue of entitlement to 
service connection for congestive heart disease.  The 
representative pointed out that this issue is inextricably 
intertwined with the evaluation of paroxysmal tachycardia.  
The representative also asserted that in view of the VA 
physician's opinion that the veteran suffers from congestive 
heart failure which is the result of her service-connected 
tachycardia, the veteran's service-connected tachycardia 
should be assigned a rating under Diagnostic Code 7011, which 
includes congestive heart failure.

The Board concurs that the issue of entitlement to service 
connection for congestive heart failure has been raised and 
is inextricably intertwined with the evaluation of paroxysmal 
tachycardia.  The RO must adjudicate the issue of entitlement 
to service connection for chronic congestive heart failure 
prior to the Board's consideration of the proper evaluation 
for paroxysmal tachycardia and the veteran's entitlement to a 
total rating based on unemployability resulting from service-
connected disability.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991).  In a similar case, the United States Court 
of Appeals for Veterans Claims (Court) held that a pending 
claim for entitlement to service connection was inextricably 
intertwined with a perfected appeal for a total disability 
rating and that the total disability rating could not be 
finally-resolved until the service connection claim had been 
resolved.  Moffitt v. Brown, 10 Vet. App. 214 (1997); also 
see Colayong v. West, 12 Vet. App. 524 (1999).  Applied to 
the instant set of facts, the outcome of the issue of 
entitlement to service connection for congestive heart 
disease could have a dramatic impact upon the outcome of the 
total rating claim.  Therefore, the Board will defer a 
decision on the veteran's claim for entitlement to a total 
disability rating on the basis of individual unemployability 
due to service-connected disabilities until the issue of 
entitlement to service connection for congestive heart 
failure has been resolved.

The fact that an issue is inextricably intertwined does not 
establish that the Board has jurisdiction of the issue, only 
that the Board cannot fairly proceed while there are 
outstanding matters that must be addressed.

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

As to the new VCAA notice requirements, in Quartuccio v. 
Principi, 16 Vet. App. 183, 187, 188 (2002), the Court 
specifically held that amended section 5103(a) and new 
38 C.F.R. § 3.159(b) (2003) require VA to inform the claimant 
(1) of the information and evidence not of record that is 
necessary to substantiate the claim, (2) of the information 
and evidence that VA will seek to provide, and (3) of the 
information and evidence that the claimant is expected to 
provide.  Until the veteran is provided notice as to what 
information and evidence is needed to substantiate her 
claims, it is not possible to demonstrate either that there 
is no possible information or evidence that could be obtained 
to substantiate the veteran's claims or that there is no 
reasonable possibility that any required VA assistance would 
aid in substantiating the claims.  See 38 U.S.C.A. 
§ 5103A(a)(2)).  The Court held that the Board's failure to 
enforce compliance with those requirements is remandable 
error.  Quartuccio, 16 Vet. App. 183, 187 (2002); see also 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Under the 
circumstances presented here, in compliance with VCAA, the RO 
must review evidence and ensure that the appellant has been 
notified as to what is needed to substantiate her claims, 
what evidence VA will develop and what she must submit to 
substantiate the claims.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification required 
by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) is completed.  In particular, 
the RO should notify the appellant of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claims and indicate which portion of that 
information and evidence, if any, is to 
be provided by the appellant and which 
portion, if any, VA will attempt to 
obtain on her behalf. 

2.  The RO must adjudicate the claim of 
entitlement to service connection for 
chronic congestive heart failure.  Prior 
to adjudication of this claim, the RO 
must ensure that VA's duty to assist and 
to notify have been complied with as to 
this issue.

3.  Thereafter, the RO should 
readjudicate the claims currently in 
appellate status in light of any evidence 
added to the record since the 
supplemental statement of the case (SSOC) 
issued in October 2002.  The appellant 
and her representative should be provided 
a SSOC which addresses the applicability 
of Diagnostic Code 7011.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

